                 Case 4:19-cv-00172-CDL Document 32 Filed 11/15/19 Page 1 of 3




                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF GEORGIA
                                          COLUMBUS DIVISION

KOSHA, LLC; et al                                    )
                                                     )
             Plaintiffs,                             )
                                                     )
v.                                                   )       CV: 4:19-cv-00172-CDL
                                                     )
CLARENCE DEAN ALFORD;                                )
    et al                                            )
   Defendants.                                       )



                                             NOTICE OF DISMISSAL OF
                                          DEFENDANT DAVID DLUGOLENSKI



             Plaintiffs through their undersigned counsel submit the following notice of

dismissal without prejudice of David Dlugolenski pursuant to Rule 41(a)(1)(A)(i).

This 15th day of November, 2019.


                                                     Respectfully submitted,

                                                     /s/ Yawanna N. McDonald
                                                     Yawanna N. McDonald (Admitted PHV)
                                                     (ASB 9372-B58T)
                                                     Andrew P. Campbell (Admitted PHV)
                                                     Erin G. Godwin (Admitted PHV)




2019.11.15 Notice of Dismissal _David D. LLCv.1          1
                 Case 4:19-cv-00172-CDL Document 32 Filed 11/15/19 Page 2 of 3




OF COUNSEL:

CAMPBELL PARTNERS, LLC
505 20th Street North
Suite 1600
Birmingham, AL 35203
Tel: 205.224.0756
Fax: 205.383.2646
andy@campbellpartnerslaw.com
yawanna@campbellpartnerslaw.com
erin@campbellpartnerslaw.com

S. Lester Tate, III (GA 698835)
Akin & Tate Attorneys
11 S Public Square
Cartersville, GA 30120
lester@akin-tate.com
770-382-0780

Augusta S. Dowd (Admitted PHV) (ASB-5274-D58A)
J. Mark White (Admitted PHV)
WHITE ARNOLD & DOWD, P.C.
2025 Third Avenue North, Suite 500
Birmingham, Alabama 35203
Telephone: (205) 323-1888
Facsimile: (205) 323-8907
adowd@whitearnolddowd.com
mwhite@whitearnolddowd.com




2019.11.15 Notice of Dismissal _David D. LLCv.1   2
                 Case 4:19-cv-00172-CDL Document 32 Filed 11/15/19 Page 3 of 3




                                                  Certificate of Service

       I do hereby certify that I have, on this 15th day of November 2019,
electronically filed the foregoing with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to all other parties.




                                                                       Yawanna N. McDonald
                                                                           Of Counsel




2019.11.15 Notice of Dismissal _David D. LLCv.1             3
